Citation Nr: 1506019	
Decision Date: 02/10/15    Archive Date: 02/18/15

DOCKET NO.  13-00 944	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to an increased initial rating for vasomotor rhinitis, rated as non-compensable prior to December 13, 2013, and 10 percent thereafter.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Kate Sosna, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1979 to November 1979; October 1987 to March 1988; and June 1988 to June 2009.
This appeal comes before the Board of Veterans' Appeals (Board) from a February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) that granted service connection and assigned a non-compensable rating for rhinitis.  In an April 2014 rating decision, the RO increased the Veteran's rating to 10 percent effective December 13, 2013.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A review of the record reveals that further development is necessary prior to adjudication of the Veteran's claim for an increased rating.

During a VA examination in December 2013, the Veteran reported that he was scheduled for a sinus surgery on January 22, 2014.  These records appear relevant and should be obtained.  

Additionally, in his December 2012 substantive appeal the Veteran did not indicate whether he wished to have a hearing before the Board in this appeal, and the record does not otherwise contain a request for a hearing.  Nevertheless, in August 2014, the RO advised the Veteran that based on his request they were preparing to schedule him for a Travel Board hearing.  It does not appear, however, that such hearing was actually scheduled.  Indeed, the Appeal Certification Worksheet suggests that a hearing was not requested.  Given the foregoing, the AOJ should clarify whether the Veteran actually desires a hearing. 

Relevant ongoing medical records should also be requested.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1. Ask the Veteran to provide the names, addresses, and approximate dates of treatment of all health care providers who have treated him for his rhinitis since 2011.  After securing any necessary releases, the AOJ should request any records identified which are not duplicates of those contained in the claims file.  If any requested records are unavailable, then the file should be annotated as such and the Veteran should be so notified.

2. Obtain updated VA treatment records dating since December 2012.

3. Contact the Veteran and ask whether he wishes to have a hearing before the Board, and if so, what type of hearing he would like (Travel Board, videoconference, or a hearing at the Board in Washington, D.C.).  If the Veteran indicates that he wants to participate in a Travel Board or videoconference hearing, such should be scheduled by the AOJ.

4. After undertaking the development above, the Veteran's claims should be readjudicated.  If the benefits sought on appeal remain denied, the appellant and his representative should be furnished a supplemental statement of the case and be given an appropriate period to respond thereto.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




